DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent 107157732  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

    PNG
    media_image1.png
    496
    222
    media_image1.png
    Greyscale

Applicant’s arguments, see Response, filed 01/11/2021, with respect to the rejection of claims 1-5, 8-13, 16-19 and 21-24 on the ground of nonstatutory obviousness-type double patenting in view of claims of U.S. Patent No. 10,715,773 in combination with another reference have been fully considered and are persuasive.  The  nonstatutory obviousness-type double patenting in view of the claims. has been withdrawn. 
Allowable Subject Matter
Claims 1-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853